Citation Nr: 1539610	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for sinus disorder. 

5.  Entitlement to service connection for vertigo. 

6.  Entitlement to service connection for vision loss and blurriness.

7.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a respiratory disorder. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1977 to June 1981.

These matters come on appeal to the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office, located in Houston, Texas (RO), which in pertinent parts, denied the benefits sought on appeal. 

In an August 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran perfected an appeal as to the denial of his claim.  In July 2015, the Veteran presented testimony about his bilateral hearing loss claim before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  Since the hearing the Veteran has submitted additional medical evidence in support of his claim for bilateral hearing loss with a waiver of initial consideration. 

In an April 2013 and a November 2014 rating decisions, the RO, in pertinent part denied the claims for entitlement to service connection for respiratory disorder, vertigo, tinnitus, sinus disorder, vision loss, blurriness, and psychiatric disorder.  The record reflects that the Veteran has submitted timely notice of disagreements as to the denial of each of these claims.  See May 2013 and April 2015 notice of disagreements.  However, the Veteran has not yet been issued a statement of the case (SOC) as these matters and they are addressed in the remand portion below.  

During the pendency of the appeal, the Veteran's claims folder was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss 

The Veteran seeks entitlement to service connection for bilateral hearing loss.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.

Notably, the Veteran's service personnel records reflect that his military occupational specialty (MOS) included fireman and he testified that he also served as a machinery repairman, which both suggest at least moderate probability of exposure to loud noises.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  The Board concedes that the Veteran was likely exposed to extreme noises during his period of service.   In addition, there is medical evidence of record that supports a current diagnosis of bilateral hearing loss disability pursuant to VA regulations.  See March 2010 VA examination report.  

It is still unclear from the medical evidence of record whether the Veteran's current bilateral hearing loss is etiologically related to his period of service.  While the Veteran has been afforded with VA examinations in March 2010 and October 2010, neither examination report contains an adequate medical opinion that addresses this matter.  In this regard, the March 2010 VA examiner failed to consider whether the shift in audiometric findings during the Veteran's period of service marked the onset of his current hearing loss disability, and the October 2010 VA examiner failed to provide any opinion on the etiology of the Veteran's bilateral hearing loss disability because the October 2010 audiometric test results taken were considered invalid.   Even though the Veteran submitted an August 2015 private medical statement in support of his claim, it only reflects a current diagnosis of bilateral hearing loss and does not contain a medical opinion that addresses the etiology of the Veteran's claim. 

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the issue must be remanded to afford the Veteran with a new VA audiology examination in order to obtain a medical opinion that addresses whether the Veteran has a current hearing loss disability that is etiologically related to his in-service acoustic trauma.  

Manlincon Issues

In the April 2013 rating decision, the RO denied the Veteran's claim for entitlement to service connection for respiratory disorder, tinnitus, sinus disorder, and vertigo.  The Veteran timely appealed the denial of his claims in a May 2013 notice of disagreement.  In addition, the Veteran has submitted a timely notice of disagreement as to the RO's November 2014 denial of his claims for entitlement to service connection for blurriness and vision loss and for psychiatric disorder.  The Veteran has not yet been issued statement of the cases (SOC) in these matters.  Thus, these claims must be remanded for issuance of a SOC addressing these issues.  See Manlincon v. West, 12 Vet. App. 238   (1999).


Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative must be provided a Statement of the Case addressing the Veteran's claims for entitlement to service connection for respiratory disorder, tinnitus, sinus disorder, vertigo, vision loss, blurriness, and a psychiatric disorder.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.
 
2. Arrange for the Veteran to be afforded a VA examination with the appropriate specialist in order to obtain a medical opinion on the etiology of the Veteran's bilateral hearing loss.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The Veteran's claims file must be made available to the VA examiner, and the examiner should indicate in his/her report whether or not the claims file was reviewed.  

If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, an explanation regarding why valid and reliable audiometric data could not be obtain.  Then, the VA examiner should provide a medical opinion based on consideration of the valid March 2010 VA audiometric results. 

Based on a review of the claim file, including the service and post-service treatment records, the VA examiner should provide a medical opinion on whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that the Veteran's bilateral hearing loss was incurred in or otherwise related to his period of service.  In doing so, the VA examiner should indicate that she/he has reached this conclusion after considering the fluctuations and decreased shift in the audiometric findings shown throughout period of the Veteran's service. 

The examiner should include in that examination report the rationale for any opinion expressed.  If an opinion cannot be formed, the examiner should so state and provide a reason for why he or she cannot provide the requested opinion.

3. After completing the above, and any other development deemed necessary, readjudicate the claims for service connection.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




